Case 2:18-cr-20800-SJM-APP ECF No. 107 filed 04/04/19 PagelD.515 Pageiof8

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Case No. 18-cr-20800

Plaintiffs,

y Hon. Stephen J. Murphy, III

D-1 DR. RAJENDRA BOTHRA,

Defendant.

 

UNOPPOSED MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

33216935,3\158170-00001
Case 2:18-cr-20800-SJM-APP ECF No. 107 filed 04/04/19 PagelD.516 Page 2of8

Under Local Rule 83.25, Miller, Canfield, Paddock and Stone, P.L.C.,
(“Miller Canfield”) respectfully moves the Court for leave to withdraw the firm and
its attorneys who have appeared in this case as counsel for Defendant Dr. Rajendra
Bothra. In support of the motion, Miller Canfield relies upon its Brief in Support of
Motion for Leave to Withdraw as Counsel.

Pursuant to Local Rule 7.1, concurrence was sought from the Government,
and the Government indicated that it does not oppose the motion. However, Local

Rule 83.25 requires an order from the Court to permit the withdrawal of counsel.

Respectfully submitted,

MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.

By: __s/Thomas W. Cranmer
Thomas W. Cranmer (P25252)
Gerald J. Gleeson, II (P53568)
Jeffrey A. Crapko (P78487)
840 West Long Lake Road, Suite 150
Troy, Michigan 48098
Telephone: (248) 879-2000
cranmer@millercanfield.com
gleeson@millercanfield.com
crapko@millercanfield.com
Attorneys for Defendant Rajendra Bothra

Dated: April 4, 2019

33216935.3\158170-00001
Case 2:18-cr-20800-SJM-APP ECF No. 107 filed 04/04/19 PagelD.517 Page 3of8

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Case No. 18-cr-20800

Plaintiffs,
Hon. Stephen J. Murphy, II

Vv.

D-1 DR. RAJENDRA BOTHRA,

Defendant.

 

BRIEF IN SUPPORT OF
MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

33216935.3\158170-00001
Case 2:18-cr-20800-SJM-APP ECF No. 107 filed 04/04/19 PagelD.518 Page 4of8

QUESTION PRESENTED

Should the Court permit Miller Canfield and its attorneys who appeared in

this case to withdraw as counsel for Defendant Rajendra Bothra?

_ 33216935.3\158170-00001
Case 2:18-cr-20800-SJM-APP ECF No. 107 filed 04/04/19 PagelD.519 Page5of8

STATEMENT OF FACTS

Defendant Dr. Rajendra Bothra engaged Miller Canfield to represent him in
the criminal action pending in this district. Unfortunately, the undersigned counsel
has discovered a conflict between continued representation of Dr. Bothra and a pre-
existing client of the firm. The matter has been fully explained to both Dr. Bothra
and the pre-existing client, and undersigned counsel has confirmed that the conflict
may not be waived. Accordingly, the undersigned counsel move the Court for leave

to withdraw as Dr. Bothra’s counsel.

ARGUMENT

The Sixth Circuit embraces the Model Rules of Professional Conduct for
guidance on attorney matters. See e.g., Nat’l Union Fire Ins. Co, v. Alticor, Inc.,
466 F.3d 456, 456 (6th Cir. 2006) (“[W]ith the wide-spread acceptance of the
American Bar Association’s Model Rules of Professional Conduct, we now look to
the codified Rules of Professional Conduct for guidance.”), vacated in part on other
grounds, 472 F.3d 436 (6th Cir. 2007). Rule 1.16 of the Michigan Rules of
Professional Conduct (““MRPC”) concerning termination and withdrawal from
representation is substantially the same as the model rules. While these rules stop
short of guaranteeing a right to withdraw, they confirm that withdrawal is

presumptively appropriate where the Rule requirements are satisfied.

33216935.3\158170-00001
Case 2:18-cr-20800-SJM-APP ECF No. 107 filed 04/04/19 PagelD.520 Page 6of8

Specifically, MRPC 1.16 requires a lawyer to withdraw from the
representation of a client if that representation will result in a violation of the Rules
of Professional Conduct or if other good cause for withdrawal exits. MRPC
1.16(a)(1), (b)(6). And MRPC 1.7 requires a lawyer to withdraw from
representation when a lawyer learns that representation of his client may be
materially limited by the lawyer’s responsibilities to another client unless consent is
received from both clients. MRPC 1.7(b).

Unfortunately, the undersigned attorneys have learned of a conflict between
Dr. Bothra and another of the firm’s pre-existing clients. The undersigned attorneys
have fully discussed the matter with both Dr. Bothra and the other client, and have
confirmed that the conflict cannot be waived. The undersigned attorneys therefore
respectfully submit that termination of their representation of Dr. Bothra is
appropriate, particularly now that the Sixth Circuit has decided Dr. Bothra’s bond
appeal. It is the undersigned counsels’ understanding that Dr. Bothra is in the final
stages of retaining substitute counsel.

Under M.R.P.C. 1.16(b), attorneys are permitted to withdraw from the
representation of a client if the withdrawal can be accomplished without material
adverse effect on the client’s interests. Here withdrawal will not adversely affect
Dr. Bothra’s interests. The undersigned attorneys have been engaged with assisting

Dr. Bothra with his bond issue, which the Sixth Circuit decided on March 28, 2019.

33216935.3\158170-00001
Case 2:18-cr-20800-SJM-APP ECF No. 107 filed 04/04/19 PagelD.521 Page 7 of8

Dr. Bothra’s substitute counsel will have ample opportunity to review the
Government’s produced discovery and fully represent Dr. Bothra in his underlying
criminal proceedings. Allowing withdrawal will permit new counsel to review and
prepare the case as he or she sees fit, rather than inheriting a case closer to trial.
Under these circumstances and given the early stage of the proceedings, withdrawal

should be permitted.

CONCLUSION

‘Miller Canfield and its attorneys therefore respectfully request that the Court

allow them to withdraw from further representation of Dr. Bothra in this matter.

Respectfully submitted,

MILLER, CANFIELD, PADDOCK AND STONE, P.L.c.

By: __s/Thomas W. Cranmer
Thomas W. Cranmer (P25252)
Gerald J. Gleeson, II (P53568)
Jeffrey A. Crapko (P78487)
840 West Long Lake Road, Suite 150
Troy, Michigan 48098
Telephone: (248) 879-2000 |
cranmer@millercanfield.com
gleeson@millercanfield.com
crapko@millercanfield.com
Attorneys for Defendant Rajendra Bothra

Dated: April 4, 2019

33216935.3\158170-00001
Case 2:18-cr-20800-SJM-APP ECF No. 107 filed 04/04/19 PagelD.522 Page 8of8

CERTIFICATE OF SERVICE

I hereby certify that on April 4, 2019, I electronically filed the foregoing
document, with the Clerk of the court using the ECF system which sent

notification of such filing to all parties of record.

By: _s/Thomas W. Cranmer
Thomas W. Cranmer (P25252)
840 West Long Lake Road, Suite 150
Troy, Michigan 48098
Telephone: (248) 879-2000
cranmer@millercanfield.com

33216935.3\158170-00001
